Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 and 5/3/2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 17/200,399 and Patent 10,977,770 have the same inventive entity.  The assignee for the applications is Samsung Electronics Co., Ltd.; Myongji University Industry and Academia Cooperation.

D1.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 15 and 18-24 of Patent No. 10,977,770 in view of Watanabe (Machine translation of JP2009192559; IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1  Claim Correspondence
17/200,399 
(current application)
10,977,770
(related Patent)
1
1 + 4 + 5
2
1
3
8
4
2
5
3
6-11
19-24
12-13
6-7
14-18
9-13
19
15
20
18


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(17/200,399)
Claims 1, 4 and 5 of 
Related Patent
(10,977,770)
1
An augmented reality (AR) apparatus comprising:
A display apparatus comprising:
2
an image forming optical system configured to form an image to be displayed;
an image forming optical system configured to form an image to be displayed;
3
an eyepiece optical system configured to provide the image formed by the image forming optical system to a pupil of an observer; 
an eyepiece optical system configured to provide the image formed by the image forming optical system to a pupil of an observer; and 
4
an image shifting optical system disposed on an optical path between the image forming optical system and the eyepiece optical system,
an image shifting optical system disposed on an optical path between the image forming optical system and the eyepiece optical system,
5
the image shifting optical system being configured to move in a direction perpendicular to an optical axis to shift the image formed by the image forming optical system in the direction perpendicular to the optical axis,
the image shifting optical system being configured to move in a direction perpendicular to an optical axis to shift the image formed by the image forming optical system in the direction perpendicular to the optical axis,
6

wherein the image shifting optical system comprises a first optical member having a first focal length and a second optical member having a second focal length, and
7

wherein a distance between the first optical member and the second optical member along the optical axis is equal to a sum of the first focal length and the second focal length.


Claim 4 - The display apparatus of claim 1, further comprising:
8
an eye tracker comprising at least one processor configured to track a position of the pupil of the observer;
an eye tracker comprising at least one processor configured to track a position of the pupil of the observer; and
9
a controller comprising at least one processor configured to control a position of the image shifting optical system based on a change of the position of the pupil of the observer provided from the eye tracker; and
a controller comprising at least one processor configured to control a position of the image shifting optical system based on a change of the position of the pupil of the observer provided from the eye tracker.


Claim 5 - The display apparatus of claim 4, further comprising:
10
an actuator configured to move the image shifting optical system in the direction perpendicular to the optical axis based on a control of the controller.
an actuator configured to move the image shifting optical system in the direction perpendicular to the optical axis based on a control of the controller.


D2.	Regarding the “AR apparatus”, Watanabe teaches “an image display apparatus” (Watanabe: Abstract L.2. In Fig. 1), “In Fig. 1, a head-mounted display 10 according to a 1 embodiment of the invention is schematically shown in an optical path diagram.  The head mount display device 10 is an image display device which is mounted on head of an observer (not shown) and use.” (Watanabe: [0041]) and “In general, this head mount display device 10 spatially modulates a planar light incident from a light source at once using a spatial modulation element for each pixel, and projects the image light thus formed directly onto the retina of an observer through the pupil of an observer, thereby causing the observer’s pupil.  It is configured to allow an observer to view an image as a virtual image” (Watanabe: [0042]).
It would have been obvious to combine the teaching of Watanabe into the teaching of the combination of claims 1, 4 and 5 so that the viewer can see the image modulated to the head mount display.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (Machine translation of JP2009192559; IDS) in view of Aoki (5,721,641; IDS).

Regarding claim 1, Watanabe an augmented reality (AR) apparatus (e.g., an image display apparatus; Watanabe: Abstract L.2. In Fig. 1, a head-mounted display 10 according to a 1 embodiment of the invention is schematically shown in an optical path diagram.  The head mount display device 10 is an image display device which is mounted on head of an observer (not shown) and use. Watanabe: [0041]) comprising:
an image forming optical system configured to form an image to be displayed (e.g., The image light forming unit 14 includes an LCD (liquid crystal display) 40 as an example of a flat panel display (an example of a spatial modulation element). The LCD 40 includes a color filter (RGB filter) for decomposing white light from the collimating lens 32 into 3 color component light (RGB) for each pixel, and a liquid crystal panel for controlling transmittance of each component light.  The light crystal panel has a plurality of pixel.  Watanabe: [0045]); 
an eyepiece optical system configured to provide the image formed by the image forming optical system to a pupil of an observer (e.g., Specifically, the head-mounted display device 10 includes a light source unit 12, an image light forming unit 14, a relay optical system 16, an exit pupil control unit 18, a pupil position detection unit 20, and an eyepiece optical system 22 arranged in series in order of each other.  A collection of these elements is provided for the right and left eyes of an observer, respectively, and the image light is incident on any of the eyes of the observer.  Watanabe: [0043].  The ocular optical system 22 is configured to include an eyepiece 110 and a half mirror 112 as a light guide for guiding the image light from the eyepiece 110 to the pupil of the user. Watanabe: [0078]); and 
an image shifting optical system disposed on an optical path between the image forming optical system and the eyepiece optical system (e.g., In order to move an exit pupil of an image display device, the present inventor has proposed a technique using a diffraction grating and a deflection mirror as an example of an optical element, and studied the same. As a result, it has been found that, although it is possible to move the exit pupil using the diffraction grating and the deflection mirror, the geometric characteristics of the display image, i.e., for example, the position and size, may be different from one another due to the movement of the exit pupil. Watanabe: [0006] L.1-7), the image shifting optical system being configured to move in a direction perpendicular to an optical axis to shift the image formed by the image forming optical system in a direction perpendicular to an optical axis (e.g., When the angle of the diffracted light changes in this manner, as shown in an optical path diagram in FIG. 5, the exit pupil moves. Specifically, when Mode 1 is selected, light is emitted from liquid crystal optical device 70 along an optical path indicated by a dotted line in FIG. 5, and as a result, an exit pupil is positioned at a neutral position P 1 on an optical axis. Watanabe: [0062].  On the other hand, when the mode 2 or 3 is selected, light is emitted from the liquid crystal optical device 70 along an optical path indicated by a double broken line in FIG. 5, and as a result, the exit pupil is moved to a position P 2 shifted a distance a from the optical axis. For example, when the diffraction angle [Symbol font/0x71] is 7.1[Symbol font/0xB0]  [deg] and the distance b is 40 [mm], the distance a is 5 [mm].  Watanabe: [0063] and Fig. 5; reproduced below for reference.

    PNG
    media_image1.png
    456
    1023
    media_image1.png
    Greyscale

see 1_1 below),  
an eye tracker configured to track a position of the pupil of the observer (e.g., The pupil position detection unit 20 includes a half mirror 100 for extracting reflected light from an eye of an observer as a device used for acquiring information useful for detecting a pupil position of an eye of an observer. Watanabe: [0075] L.1-3);
a controller configured to control a position of the image shifting optical system based on a change of the position of the pupil of the observer provided from the eye tracker (e.g., On the other hand, the pupil tracking program is executed by the computer 122 in order to move the exit pupil of the head-mounted display device 10 so as to follow the change of the pupil position based on the signal from the pupil position detection circuit 102 indicating the pupil position. That is, the pupil tracking program is executed by the computer 122 to cause the exit pupil to track the pupil position. Watanabe: [0087]); and
an actuator configured to move the image shifting optical system in the direction perpendicular to the optical axis based on a control of the controller (e.g., The exit pupil control unit 18 is provided to control the position of the exit pupil of the head mount display device 10 so as to follow the change in the pupil position of the observer.  The exit pupil control unit 18 mainly includes a liquid crystal optical device 70 which is an example of an electric control element. Watanabe: [0050].  As shown in FIG. 12, the liquid crystal optical device 70 is disposed at a position (in the present embodiment, a position closer to the eyepiece optical system 22) offset by a distance d from an intermediate image plane located between the relay optical system 16 and the eyepiece optical system 22. Watanabe: [0051] L.1-4.  The liquid crystal optical device 70 functions as a diffraction grating whose diffraction angle is electrically variable. Further, although the liquid crystal optical device 70 functions as a transmissive diffraction grating, it is possible to employ a liquid crystal optical device which functions as a reflective diffraction grating. Watanabe: [0052]. The liquid crystal optical device 70 is designed to perform 2 dimensional diffraction, but is not limited thereto, and can be designed to perform 1 dimensional diffraction. In the liquid crystal optical device 70, as shown in a sectional view of Fig. 2, a 1 portion 72 for diffracting incident light in an X direction, i. e., a horizontal direction, and a 2 portion 74 for diffracting incident light in a Y direction, I. e., a vertical direction, are stacked one on another via a common transparent glass substrate and integrally formed. Watanabe: [0053].  As shown in FIG. 3, a mode 1, a mode 2, and a mode 3 are prepared as distribution patterns of voltage values applied to a plurality of electrodes 84. When Mode 1 is employed, no voltage is applied to any of the electrodes 84, as shown in FIG. 3 a. This is graphically represented in FIG. 4 a. As a result, as shown in FIG. 3 a, the 1 portion 72 transmits the incident light from the relay optical system 16 as the 0 order light as it is. Watanabe: [0058]. On the other hand, when the mode 2 is selected, as shown in FIG. 3 b, a voltage is applied to each of the 2 electrodes 84 every 2 electrodes 84 adjacent to each other, such that a voltage is applied to the 2 adjacent electrodes 84, but no voltage is applied to the 2 adjacent electrodes. This is graphically represented in FIG. 4 b. As a result, as shown in FIG. 3 b, the 1 portion 72 generates 2   diffracted lights, I. e., 1 order light and - 1 order light from the incident light from the relay optical system 16. Watanabe: [0059].  Further, when Mode 3 is selected, as shown in FIG. 3 c, voltage is applied to the electrodes 84 and every 1 pairs of 1 electrodes. This is graphically represented in FIG. 4 (c). As a result, as shown in FIG. 3 c, the 1 portion 72 generates 2 diffracted lights, I. e., 1 order light and - 1 order light from the incident light from the relay optical system 16. The angle (deflection angle or angle angle) at which the 1 light exits from the 1 portion 72 is larger than the angle at the mode 2. Watanabe: [0060]).
While Watanabe does not explicitly teach, Aoki teaches:
(1_1). the image shifting optical system being configured to move in a direction perpendicular to an optical axis to shift the image formed by the image forming optical system in a direction perpendicular to an optical axis (e.g., A zoom lens has the capability to maintain image quality during image shifting for correcting for movement of the zoom lens. The zoom lens comprises, in order from the object side, a first lens group having positive refractive power, a second lens group having negative refractive power, a third lens group having negative refractive power, and a fourth lens group having positive refractive power. When changing magnification, the first lens group and the fourth lens group remain stationary along the optical axis and the second lens group and the third lens group move along the optical axis. The fourth lens group comprises, in order from the object side, a front lens group and a rear lens group. The front lens group of the fourth lens group moves in a direction substantially perpendicular to the optical axis to correct for movement of the image position caused by movement of the zoom lens.  Aoki: Abstract. This invention further comprises a moving device that moves one or more of the lenses of the front lens group G4F of the fourth lens group G4 in a direction substantially perpendicular to the optical axis to correct for movement of the image position caused by movement of the zoom lens. Aoki: c.1 L.52-56. However, the front lens group G4F of the fourth lens group G4 remains stationary along the optical axis when both the magnification is changed and the focus is adjusted. In addition, the front lens group G4F is small and lightweight. Thus, if the front lens group G4F is the shifted lens group to correct for image shifting, the front lens group G4F is easily and uncomplicatedly driven in the direction substantially perpendicular to the optical axis. Aoki: c.2 L.14-21.  Therefore, the front lens of the lens group closest to the view is driven in a direction substantially perpendicular to the optical axis to correct for image shifting);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aoki into the teaching of Watanabe so that image shifting can be easily corrected by shifting the front lens group of G4F in the direction substantially perpendicular to the optical axis.

Regarding claim 18, the combined teaching of Watanabe and Aoki teaches the AR apparatus of claim 1, wherein the image forming optical system comprises: 
a light source configured to emit illumination light (e.g., The light source unit 12 includes a white LED 30 as a light source and a field lens 32 on which white light from the white LED 30 enters. White LED 30 is driven by LED driver 34, thereby emitting white light.  Watanabe: [0044]); 
a collimating lens configured to collimate the illumination light into parallel light (e.g., The light source unit 12 includes a white LED 30 as a light source and a field lens 32 on which white light from the white LED 30 enters. White LED 30 is driven by LED driver 34, thereby emitting white light.  Watanabe: [0044].  The LCD 40 includes a color filter (RGB filter) for decomposing white light from the collimating lens 32 into 3 color component light (RGB) for each pixel, and a liquid crystal panel for controlling transmittance of each component light. The liquid crystal panel has a plurality of pixels, and the transmittance of each component light is controlled for each pixel.  Watanabe: [0045] L.2-7); 
a spatial optical modulator (e.g., The image light forming unit includes a flat panel display which forms the image light by performing spatial modulation for each pixel on the planar light incident from the light source unit on the basis of the image signal, and the flat panel displays the flat panel display. Watanabe: [0024] L.1-4) configured to form the image by transmitting and modulating the illumination light that is collimated (e.g., an image light forming unit that converts light emitted from the light source unit into image light representing an image to be displayed to an observer, and forms the image light, and an exit pupil control unit that controls a position of an exit pupil of the image display unit, wherein the exit pupil control unit is configured to control the exit pupil control unit. Watanabe: [0011] L.2-6); and 
an objective lens configured to focus the image formed by the spatial optical modulator on a first pupil that is located between the image forming optical system and a first optical member (e.g., As shown in FIG. 12, the liquid crystal optical device 70 is disposed at a position (in the present embodiment, a position closer to the eyepiece optical system 22) offset by a distance d from an intermediate image plane located between the relay optical system 16 and the eyepiece optical system 22. Watanabe: [0051] L.1-4).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aoki as applied to claim 1 and further in view of Miyazono (2016/0139395; IDS).

Regarding claim 2, the combined teaching of Watanabe and Aoki teaches the AR apparatus of claim 1,
wherein the image shifting optical system comprises a first optical member having a first focal length and a second optical member having a second focal length (It can be seen from Fig. 1 that the exit pupil control unit 18 is provided to control the position of the exit pupil of the head mount display device 10 so as to follow the change in the pupil position of the observer.  The exit pupil control unit 18 mainly includes a liquid crystal optical device 70 which is an example of an electric control element.  Watanabe: [0050] and Fig. 1; reproduced below for reference.  

    PNG
    media_image2.png
    520
    702
    media_image2.png
    Greyscale

As shown in FIG. 12, the liquid crystal optical device 70 is disposed at a position (in the present embodiment, a position closer to the eyepiece optical system 22) offset by a distance d from an intermediate image plane located between the relay optical system 16 and the eyepiece optical system 22. Watanabe: [0051] L.1-4), and 
wherein a distance between the first optical member and the second optical member along the optical axis is equal to a sum of the first focal length and the second focal length (see 2_1 below).
While Watanabe does not explicitly teach, Miyazono teaches:
(2_1). wherein a distance between the first optical member and the second optical member along the optical axis is equal to a sum of the first focal length and the second focal length (e.g., FIG. 4A and FIG. 4B compare a ray in a case in which the light receiving surface 8 is projected in the exit pupil portion P and a ray in a case in which the light receiving surface 8 is projected on the objective mounting plane 9.  These figures illustrate an example in which the relay optical system 6 is configured of two lenses that are arranged so as to have a spacing of 90 mm and that respectively have focal lengths of 75 mm and 15 mm, and the light receiving surface 8 is arranged in a position that is 15 mm apart from a lens on the image side of the relay optical system 6. Miyazono: [0039] L.1-10 and Figs. 4A and 4B; reproduced below for reference.

    PNG
    media_image3.png
    560
    844
    media_image3.png
    Greyscale

Therefore, the length, 90 mm, of the relay optical system is a sum of focal lengths: 75 mm and 15 mm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Miyazono into the combined teaching of Watanabe and Aoki so that the relay optical system 16 of Watanabe can be conveniently arranged according to the focal lengths of the two lenses of the system.

Regarding claim 3, the combined teaching of Watanabe, Aoki and Miyazono teaches the AR apparatus of claim 2, wherein the first focal length of the first optical member and the second focal length of the second optical member are equal to each other (From the teaching in Fig. 4A and 4B of Miyazono, the distance between the object and the pupil is two times sum of the focal lengths of the two lenses, that is dop = 2 x (f1 + f2); where f1 and f2 are the first and second focal length of the lenses. It is convenient to construct a relay optical system with identical lenses of same length, that is f1 = f2)).

Regarding claim 4, the combined teaching of Watanabe, Aoki and Miyazono teaches the AR apparatus of claim 2, wherein the first optical member is spaced apart by the first focal length along the optical axis toward an image side from a first pupil on which the image is focused between the image forming optical system and the first optical member (e.g., The relay optical system 6 is the first relay optical system that guides fluorescence to the PMT 7, and is arranged between the exit pupil position P and the PMT 7.  The relay optical system 6 may project the light receiving surface 8 of the PMT 7 between the sample S and the exit pupil position P. As an example, the relay optical system 6 may project the light receiving surface 8 of the PMT 7 in the exit pupil position P, or may project the light receiving surface 8 between the objective 4 and the exit pupil position P.  Miyazono: [0035] and Fig. 4A and 4B.  It can be seen from Fig. 4A that the light receiving surface 8 is 15 mm from the lens with focal length 15 mm.  The lens with 15 mm is taken as a first optical member).

Regarding claim 5, the combined teaching of Watanabe, Aoki and Miyazono teaches the AR apparatus of claim 4, wherein the second optical member is spaced apart by the second focal length along the optical axis toward an object side from a second pupil on which the image is focused between the image shifting optical system and the eyepiece optical system (e.g., The relay optical system 6 is the first relay optical system that guides fluorescence to the PMT 7, and is arranged between the exit pupil position P and the PMT 7.  The relay optical system 6 may project the light receiving surface 8 of the PMT 7 between the sample S and the exit pupil position P. As an example, the relay optical system 6 may project the light receiving surface 8 of the PMT 7 in the exit pupil position P, or may project the light receiving surface 8 between the objective 4 and the exit pupil position P.  Miyazono: [0035] and Fig. 4A and 4B.  It can be seen from Fig. 4A that the pupil 9 is 75 mm from the lens with focal length 75 mm.  The lens with 75 mm is taken as a second optical member.  When the angle of the diffracted light changes in this manner, as shown in an optical path diagram in FIG. 5, the exit pupil moves. Specifically, when Mode 1 is selected, light is emitted from liquid crystal optical device 70 along an optical path indicated by a dotted line in FIG. 5, and as a result, an exit pupil is positioned at a neutral position P1 on an optical axis.  Watanabe: [0062]. On the other hand, when the mode 2 or 3 is selected, light is emitted from the liquid crystal optical device 70 along an optical path indicated by a double broken line in FIG. 5, and as a result, the exit pupil is moved to a position P2 shifted a distance a from the optical axis. For example, when the diffraction angle [Symbol font/0x71] is 7.1[Symbol font/0xB0]
[deg] and the distance b is 40 [mm], the distance a is 5 [mm].  Watanabe: [0063] and Fig. 5).

Regarding claim 6, the combined teaching of Watanabe, Aoki and Miyazono teaches the AR apparatus of claim 2, wherein the first optical member and the second optical member respectively comprise a convex lens (It can be seen from Fig. 1 of Watanabe that the relay optical system 16 includes a pre-stage relay lens 60 and a rear-relay lens 62 that are both convex lens).

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aoki and Miyazono as applied to claim 2 and further in view of Kai (machine translated, JP2013-210587; IDS).

Regarding claim 7, the combined teaching of Watanabe, Aoki and Miyazono teaches the AR apparatus of claim 2, wherein the first optical member comprises a convex lens, and the second optical member comprises a concave lens (see 7_1 below).
While the combined teaching of Watanabe, Aoki and Miyazono does not explicitly teach, Kai teaches:
(7_1). the first optical member comprises a convex lens, and the second optical member comprises a concave lens (e.g., The lens barrel 42 is a substantially cylindrical member, and has an optical system including an eyepiece lens 45 installed therein. In this embodiment, as shown in FIGS. 5 and 6, the lens barrel 42 has an eyepiece 45, a convex lens 43, and a concave lens 44, and a total of three lenses are incorporated therein. In the present embodiment, the eyepiece lens 45 is a convex lens. These three lenses are spaced apart from each other in the left-right direction by a predetermined distance, and the convex lens 43, the concave lens 44, and the eyepiece lens 45 are arranged from the front side (left side) to the rear side (right side) of the optical path in the lens barrel section 36. They are arranged in order. Kai: [0052] and Fig. 6; reproduced below for reference.

    PNG
    media_image4.png
    282
    391
    media_image4.png
    Greyscale

).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kai into the combined teaching of Watanabe, Aoki and Miyazono to reduce the optical aberrations introduced by the single lens eyepiece of Watanabe.

Regarding claim 8, the combined teaching of Watanabe, Aoki, Miyazono and Kai teaches the AR apparatus of claim 7, wherein the image shifting optical system further comprises a beam splitter configured to transmit light incident from the first optical member and to reflect light incident from the second optical member (e.g., The pupil position detection unit 20 includes a half mirror 330 for extracting reflected light from an eye of an observer as a device used for acquiring information useful for detecting a pupil position of an eye of an observer. The pupil position detecting unit 20 further includes a pupil position detecting circuit 102 which optically detects the pupil position based on the incident light from the half mirror 330. Watanabe: [0151].  The half mirror 330 transmits incident light from the relay optical system 16 toward the deflecting mirror 312 and reflects the transmitted light toward the eyepiece optical system 22. Further, the half mirror 330 transmits the reflected light from the eye of the observer's eye toward a light receiving portion (not shown) of the pupil position detecting circuit 102 of the pupil position detecting circuit 22.  Watanabe: [0152].  In other words, the half mirror 330 is designed to have not only a function of guiding the reflected light from the observer's eye to the pupil position detecting circuit 102 but also a function of guiding the light emitted from the deflecting mirror 312 to the eyepiece optical system 22. Watanabe: [0153]).

Regarding claim 9, the claim is similar in scope to claim 8 and it is rejected under similar rationale as claim 8.

Regarding claim 10, the claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Regarding claim 11, the combined teaching of Watanabe, Aoki, Miyazono and Kai teaches the AR apparatus of claim 10, wherein the image shifting optical system further comprises a beam splitter configured to reflect light incident from the image forming optical system and to transmit light incident from the first optical member toward the second optical member (e.g., The pupil position detection unit 20 includes a half mirror 330 for extracting reflected light from an eye of an observer as a device used for acquiring information useful for detecting a pupil position of an eye of an observer. The pupil position detecting unit 20 further includes a pupil position detecting circuit 102 which optically detects the pupil position based on the incident light from the half mirror 330. Watanabe: [0151].  The half mirror 330 transmits incident light from the relay optical system 16 toward the deflecting mirror 312 and reflects the transmitted light toward the eyepiece optical system 22. Further, the half mirror 330 transmits the reflected light from the eye of the observer's eye toward a light receiving portion (not shown) of the pupil position detecting circuit 102 of the pupil position detecting circuit 22.  Watanabe: [0152].  In other words, the half mirror 330 is designed to have not only a function of guiding the reflected light from the observer's eye to the pupil position detecting circuit 102 but also a function of guiding the light emitted from the deflecting mirror 312 to the eyepiece optical system 22. Watanabe: [0153]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aoki as applied to claim 1 and further in view of Ato et al. (2015/0370075; IDS).

Regarding claim 14, the combined teaching of Watanabe and Aoki teaches the AR apparatus of claim 1, wherein the image forming optical system comprises: 
a light source configured to emit illumination light (e.g., The light source unit 12 includes a white LED 30 as a light source and a field lens 32 on which white light from the white LED 30 enters. White LED 30 is driven by LED driver 34, thereby emitting white light.  Watanabe: [0044]); 
a spatial optical modulator configured to form the image by reflecting and modulating the illumination light (e.g., The image light forming unit 14 includes an LCD (liquid crystal display) 40 as an example of a flat panel display (an example of a spatial modulation element). The LCD 40 includes a color filter (RGB filter) for decomposing white light from the collimating lens 32 into 3 color component light (RGB) for each pixel, and a liquid crystal panel for controlling transmittance of each component light. The liquid crystal panel has a plurality of pixels, and the transmittance of each component light is controlled for each pixel.  Watanabe: [0045]); and 
a beam splitter configured to transmit the illumination light to the spatial optical modulator and transmit the image formed by the spatial optical modulator to the image shifting optical system (see 14_1 below).
While the combined teaching of Watanabe and Aoki does not explicitly teach, Ato teaches:
(14_1). a beam splitter configured to transmit the illumination light to the spatial optical modulator and transmit the image formed by the spatial optical modulator to the image shifting optical system (e.g., In Example 1 or Examples 3 and 12 described below, the image forming device 111 is an image forming device of a first configuration, and includes a plurality of pixels that are arranged in a two-dimensional matrix form.  To be specific, the image forming device 111 includes a reflective spatial light modulator 150 and a light source 153 that includes a light emitting diode that emits white light.  Each image forming device 111 is accommodated in a housing 113 (indicated by a dashed line in FIG. 1), and an opening section (not illustrated) is formed in the housing 113.  Light is emitted from the optical system 112 (parallel light emitting optical system, collimating optical system) through the opening section.  The reflective spatial light modulator 150 includes a liquid crystal display (LCD) 151 formed by LCOS that is a light bulb, and a polarized beam splitter 152 that reflects a part of light from the light source 153 to guide the reflected light to the liquid crystal display 151, and transmits part of the light reflected by the liquid crystal display 151 and guides the transmitted light to the optical system 112.  The liquid crystal display 151 includes a plurality of (for example, 640 x 480) pixels (liquid crystal cells) which are arranged in the two-dimensional matrix form.  The polarized beam splitter 152 has a known structure.  Non-polarized light which is emitted from the light source 153 collides with the polarized beam splitter 152.  In the polarized beam splitter 152, a P-polarized component passes therethrough and is emitted to the outside.  Meanwhile, an S-polarized component is reflected in the polarized beam splitter 152, is incident on the liquid crystal display 151, is reflected inside the liquid crystal display 151, and is then emitted from the liquid crystal display 151. Ato: [0152] L.1-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ato into the combined teaching of Watanabe and Aoki so that reflective spatial light modulators configuration can be used.

Regarding claim 15, the combined teaching of Watanabe, Aoki and Ato teaches the AR apparatus of claim 14, wherein the image forming optical system further comprises an objective lens configured to collimate the illumination light (e.g., the central incident light ray CL that is emitted from the center of the image forming device 111 or 211 that is disposed on the optical axis of the collimating optical system 112 is converted into approximately parallel light by the collimating optical system 112, Ato: [0249] L.2-7) emitted from the light source to the spatial optical modulator (e.g., the image forming device 111 includes a reflective spatial light modulator 150 and a light source 153 that includes a light emitting diode that emits white light. Ato: [0152] L.5-7) and focus the image formed by the spatial optical modulator on a first pupil between the image forming optical system and the image shifting optical system (e.g., the image forming device 111 of Ato can be replacing the light source unit 12 and the image light forming unit 14 of Watanabe such that the head-mounted display device 10 includes a light source unit 12, an image light forming unit 14, a relay optical system 16, an exit pupil control unit 18, a pupil position detection unit 20, and an eyepiece optical system 22 arranged in series in order of each other.  Watanabe: [0043] L.1-4).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aoki and Ato as applied to claim 15 and further in view of Zhou et al. (2017/0086667; IDS).

Regarding claim 16, the combined teaching of Watanabe, Aoki and Ato teaches the AR apparatus of claim 15, wherein the image forming optical system further comprises a spatial filter configured to remove light other than the image focused by the objective lens (see 16_1 below).
While the combined teaching of Watanabe, Aoki and Ato does not explicitly teaches, Zhou teaches:
(16_1). the image forming optical system further comprises a spatial filter configured to remove light other than the image focused by the objective lens (e.g., Still another embodiment is the use of a wavefront sampling aperture (as a spatial filter) with extremely absorptive coating on at least the side that faces the object to substantially absorb the portion of the relayed wavefront that is blocked by the wavefront sampling aperture so that minimum optical noise is generated from the aperture-blocked portion of the relayed wavefront.  Zhou: [0014]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou into the combined teaching of Watanabe, Aoki and Ato so that optical noise can be blocked of the relayed wavefront.

Regarding claim 17, the combined teaching of Watanabe, Aoki and Ato teaches the AR apparatus of claim 15, wherein the image forming optical system further comprises a folding mirror configured to bend a travel path of the image by reflecting the image focused by the objective lens (see 17_1 below).
While the combined teaching of Watanabe, Aoki and Ato does not explicitly teaches, Zhou teaches:
(17_1). the image forming optical system further comprises a folding mirror configured to bend a travel path of the image by reflecting the image focused by the objective lens (e.g., In this embodiment, the wavefront generation light beam is output from a superluminescent diode (SLD) 150 and guided to the wavefront relay path 105 through a second optical path 152 that includes a beam collimator 154 and two light beam folding mirrors 156 and 158.  The wavefront generation light beam is launched to the patient eye through the PBS 130, the imaging beam splitter 160 and the first wavefront relay lens 110. Zhou: [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou into the combined teaching of Watanabe, Aoki and Ato so that the optical path can be guided in appropriate directions using folding mirrors.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aoki as applied to claim 1 and further in view of Roh et al. (2002/0163872; IDS).

Regarding claim 19, the combined teaching of Watanabe and Aoki teaches the AR apparatus of claim 1, wherein the eyepiece optical system comprises: 
a first beam splitter configured to reflect light incident from a first surface of the first beam splitter and to transmit light incident from a second surface of the first beam splitter (see 19_1 below); 
a first mirror disposed on the second surface of the first beam splitter and configured to reflect light (see 19_2 below); 
a second mirror configured to focus the image on the pupil of the observer (see 19_3 below); and 
a second beam splitter configured to reflect light incident from the first mirror to the second mirror and to transmit light incident from the second mirror (see 19_4 below).
While the combined teaching of Watanabe and Aoki does not explicitly teach, Roh teaches:
(19_1). a first beam splitter configured to reflect light incident from a first surface of the first beam splitter and to transmit light incident from a second surface of the first beam splitter (e.g., Referring to FIG. 9, there is illustrated a block diagram of a holographic digital data storage system 900 compatible with a CD/DVD player in accordance with a firth embodiment of the present invention, wherein the holographic storage system 900 comprises a light source 902, two beam splitters 905 and 906, three mirrors 907, 912 and 920, a holographic optical element (HOE) lens 909, a medium 910, a charge coupled device (CCD) 914, a photodiode (PD) 916, a shutter 918, a beam expander 921, a spatial light modulator (SLM) 922 and two lenses 924 and 926. Roh: [0089] L.1-11 and Fig. 9; reproduced below for reference.

    PNG
    media_image5.png
    639
    668
    media_image5.png
    Greyscale

The beam generated in the light source 902 is divided into a transmitted beam and a reflected beam by the beam splitter 905. Roh: [0091] L.1-3.  The beam splitter 905 is taken as a first beam splitter);
(19_2). a first mirror disposed on the second surface of the first beam splitter and configured to reflect light (e.g., The transmitted beam is reflected by the mirror 907, transmitted through the beam splitter 906 and, then, illuminated to the HOE lens 909 as the reference beam. Roh: [0091] L.3-5.  The mirror 907 is taken as a first mirror and the beam splitter 906 is taken as a second beam splitter);
(19_3). a second mirror configured to focus the image on the pupil of the observer (It can be seen from Fig. 9 that mirror 912 forward the image from the beam splitter 906 (second beam splitter) to the charge coupled device (CCD) 914; which is the position of image received and is taken as the position of the pupil of the observer that sees the image);
(19_4). a second beam splitter configured to reflect light incident from the first mirror to the second mirror and to transmit light incident from the second mirror (It can be seen from Fig. 9 above that reflect light from mirror 907 to the beam splitter 906 and splits the reflected light and forwards the splitted light to the second mirror).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roh into the combined teaching of Watanabe and Aoki to illustrate a holographic digital data storage system with a CD/DVD player.

Regarding claim 20, the claim is similar in scope to claim 19 and it is rejected under similar rationale as claim 19.

Allowable Subject Matter
Claims 12-13 is/are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims provided the double patenting rejection has been overcome.

The following is a statement of reasons for the indication of allowable subject matter in claim 12:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein a distance [Symbol font/0x64] by which the image is shifted between the image shifting optical system and the eyepiece optical system in the direction perpendicular to the optical axis satisfies [Symbol font/0x64] = -[Symbol font/0x44](1/MA - 1),
[Symbol font/0x44] being a distance the image shifting optical system moves in the direction perpendicular to the optical axis and 
MA being a magnification of the image shifting optical system.
as recited in claim 12.

Claim 13 is dependent from claim 12 and it is objected under similar rationale as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611